Respondent Preston was indicted in the County Court of Kings County for the crime of manslaughter, first degree. Thereafter he moved in that court for permission to inspect, among other things, the portions of the report of the Chief Medical Examiner of the City of New York containing his findings as to the autopsy. The motion was granted. Before the order was signed, the District Attorney moved at Special Term, Supreme Court, Kings County, for an order under article 78 of the Civil Practice Act to prohibit the County Judge from signing an order permitting the inspection of that part of the report. The matter was referred by Special Term to this court. Proceeding dismissed, without costs. The Comity Court has power to grant a motion for inspection of documents in the possession of the prosecutor which are admissible on the trial as evidence *729for the prosecution. (People ex rel. Lemon v. Supreme Court, 245 N. Y. 24, 29-30.) Since the findings contained in the autopsy report are admissible in evidence (People v. Nisonoff, 293 N. Y. 597; Civ. Prac. Act, § 374-a), the granting of the motion was within the discretion of the trial court. Such discretion may not be reviewed in this proceeding. Present — Wenzel, Acting P. J., Beldock, Murphy, Hallinan and Kleinfeld, JJ.